United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1329
Issued: April 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 2, 2008 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated February 19, 2008 denying his claim for a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant established a ratable hearing loss causally related to his
federal employment.
FACTUAL HISTORY
On August 29, 2007 appellant, a 66-year-old aircraft mechanic and inspector, filed an
occupational disease claim (Form CA-2) for hearing loss. He asserted, based upon audiological
testing, that his hearing loss was attributable to his years of federal employment. Appellant
submitted no medical information in support of his hearing loss claim.

By letter dated September 4, 2007, the Office notified appellant that the materials
submitted were insufficient for purposes of determining his eligibility for benefits under the
Federal Employees’ Compensation Act. The Office requested that he submit medical evidence
and respond to a series of questions concerning his claim.1
Appellant submitted an employment history detailing his exposure to loud noise. From
April 28, 1966 to February 28, 1970, appellant was employed by the United States Air Force and
exposed to aircraft engine noise approximately five hours per day. From January 1, 1975 to
June 29, 2003, appellant was employed by the Georgia Air National Guard as an aircraft
ordinance system mechanic/utilities specialist and exposed to aircraft engine and heavy
equipment noise three to four hours, one weekend a month. Since October 31, 1988, he was
employed at the employing establishment as an aircraft mechanic. The noise sources he was
exposed to consisted of air conditioning units, compressors, rivet guns, hammering, drill motors
and impact guns from five to six hours a day and ear protection was provided.
Appellant submitted an unsigned medical report dated July 1, 2005 from Dr. Sean
Peppard, a Board-certified otolaryngologist, who noted treating appellant for a May 24, 2005
head injury. He also submitted a June 3, 2005 audiogram report prepared for Dr. Peppard.
On January 30, 2008 the Office referred appellant, together with a statement of accepted
facts, to Dr. Peppard for a second opinion examination. By report dated January 31, 2008,
Dr. Peppard diagnosed appellant with sensorineural hearing loss and bilateral tinnitus. An
audiogram conducted on January 30, 2008 reflected testing at 500, 1,000, 2,000 and 3,000 cycles
per second (cps) levels and showed the following decibel losses: 20, 5, 10 and 30 in the right ear
and 10, 10, 20 and 60 in the left ear. Dr. Peppard opined that appellant’s hearing loss was due to
noise exposure encountered in the performance of his federal civilian employment.
On February 14, 2008 the Office medical adviser reviewed Dr. Peppard’s January 31,
2008 report and concluded that appellant had a bilateral sensorineural hearing loss but that it was
not ratable for purposes of a schedule award.
By decision dated February 19, 2008, the Office accepted appellant’s claim for bilateral
sensorineural hearing loss but found that the extent of loss was not severe enough to be ratable.
Therefore, appellant was not entitled to a schedule award under the Act.
LEGAL PRECEDENT
Section 8107 of the Act sets forth the number of weeks of compensation to be paid for
the permanent loss of use of specified members, functions and organs of the body. The Act,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
1

Responding to the Office’s letter, appellant submitted a June 3, 2005 medical report signed by a physician
whose signature is illegible. Appellant also submitted unsigned medical notes dated June 2 and July 6, 2005. These
notes lack any identification concerning their author. The Board notes that unsigned medical reports lacking
adequate indication that they were completed by a physician are not considered probative medical evidence. See
D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988). Consequently, these notes are of no
probative value and are insufficient to support appellant’s claim.

2

administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001) as the appropriate standard
for evaluating schedule losses.2 Effective February 1, 2001, schedule awards are determined in
accordance with the A.M.A., Guides (5th ed. 2001).3
Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at each frequency are
added up and averaged.4 Then, the fence of 25 decibels is deducted because, as the A.M.A.,
Guides points out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions.5 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.6 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five and then added to the greater loss and the total is divided by six to arrive at the amount of
the binaural hearing loss.7
Tinnitus in the presence of unilateral or bilateral hearing impairment may impair speech
discrimination. Therefore, the A.M.A., Guides allow up to five percent additional for tinnitus in
the presence of measurable hearing loss if the tinnitus impacts the ability to perform activities of
daily living.8
ANALYSIS
The Office medical adviser applied the Office’s standardized procedures to the
January 30, 2008 audiograms obtained by Dr. Peppard. According to the Office’s standardized
procedures, testing at frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed hearing loss
of 20, 5, 10 and 30 in the right ear. These totaled 65 decibels, which, when divided by 4,
obtained an average hearing loss of 16.25 decibels. The average of 16.25, when reduced by 25
decibels (the first 25 decibels are discounted as discussed above), equals 0 decibels which, when
multiplied by the established factor of 1.5, produces a 0 percent hearing loss in the right ear.
Testing for the left ear at 500, 1,000, 2,000 and 3,000 cps levels showed hearing loss of
10, 10, 20 and 60 in the left ear. These totaled 100 decibels which, when divided by 4, obtains
an average hearing loss of 25 decibels. The average of 25 decibels, reduced by 25 (the first 25
decibels are discounted as discussed above), equals 0 decibels which, when multiplied by the
established factor of 1.5, produces a 0 percent hearing loss in the left ear.
2

20 C.F.R. § 10.404 (2006).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

4

A.M.A., Guides 250 (5th ed. 2001).

5

Id.

6

Id.

7

Id.

8

Id. at 246.

3

The evidence of record establishes that appellant has a mild bilateral sensorineural
hearing loss causally related to his federal employment. However, the pertinent audiogram
establishes that appellant’s hearing threshold is within the confines of normal hearing and is not
ratable for a schedule award. As appellant has no ratable hearing loss, he is not entitled to an
award for his bilateral tinnitus. Therefore, the Office properly denied his claim for schedule
award compensation based upon the medical evidence in the record.
CONCLUSION
The weight of the medical evidence does not establish a ratable hearing loss causally
related to noise exposure in federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 19, 2008 is affirmed.
Issued: April 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

